Exhibit 10.1

 



AMENDMENT NUMBER 1

TO

CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of February 13, 2019 by OZOP SURGICAL CORP.., a Nevada corporation
(the “Maker”); and POWER UP LENDING GROUP LTD., a Virginia corporation
("Holder"), to amend the Convertible Promissory Note dated October 19, 2018 in
favor of Holder (the "Note").

 

The Maker and the Holder desire to amend the Note and further agree as follows:

 

1. Capitalized Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have meanings ascribed to them in the
Note and those definitions are incorporated by reference into the Note.

 

2. Section 1.2 of the Note is hereby deleted and replaced with the following:

 

“Conversion Price. The Conversion Price shall be the lesser of: (i) the lowest
Trading Price (as defined below) during the previous twenty (20) Trading Day
period ending on the last complete Trading Day prior to the Issue Date; and (ii)
Variable Conversion Price (as defined herein) (subject to equitable adjustments
for stock splits, stock dividends or rights offerings by the Borrower relating
to the Borrower’s securities or the securities of any subsidiary of the
Borrower, combinations, recapitalization, reclassifications, extraordinary
distributions and similar events) (also subject to adjustment as further
described herein). The "Variable Conversion Price" shall mean 65% multiplied by
the Market Price (as defined herein) (representing a discount rate of 35%).
“Market Price” means the average of the three (3) lowest Trading Prices (as
defined below) for the Common Stock during the twenty (20) Trading Day period
ending on the last complete Trading Day prior to the Conversion Date. “Trading
Price” means, for any security as of any date, the closing bid price on the
OTCQB, OTCQX, Pink Sheets electronic quotation system or applicable trading
market (the “OTC”) as reported by a reliable reporting service (“Reporting
Service”) designated by the Holder (i.e. Bloomberg) or, if the OTC is not the
principal trading market for such security, the closing bid price of such
security on the principal securities exchange or trading market where such
security is listed or traded or, if no closing bid price of such security is
available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets”(OTC
markets). If the Trading Price cannot be calculated for such security on such
date in the manner provided above, the Trading Price shall be the fair market
value as mutually determined by the Borrower and the holders of a majority in
interest of the Notes being converted for which the calculation of the Trading
Price is required in order to determine the Conversion Price of such Notes.
“Trading Day” shall mean any day on which the Common Stock is tradable for any
period on the OTC, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded.

 

Holder shall be entitled to deduct $500.00 from the conversion amount in each
Notice of Conversion to cover Holder’s deposit fees associated with each Notice
of Conversion “

 

3. Section 1.7 of the Note is hereby deleted and replaced with the following:

 

“Prepayment. Notwithstanding anything to the contrary contained in this Note, at
any time during the periods set forth on the table immediately following this
paragraph (the “Prepayment Periods”), the Borrower shall have the right,
exercisable on not more than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.7. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to the
Holder of the Note at its registered addresses and shall state: (1) that the
Borrower is exercising its right to prepay the Note, and (2) the date of
prepayment which shall be not more than three (3) Trading Days from the date of
the Optional Prepayment Notice. On the date fixed for prepayment (the “Optional
Prepayment Date”), the Borrower shall make payment of the Optional Prepayment
Amount (as defined below) to Holder, or upon the direction of the Holder as
specified by the Holder in a writing to the Borrower (which direction shall to
be sent to Borrower by the Holder at least one (1) business day prior to the
Optional Prepayment Date). If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash equal
to the percentage (“Prepayment Percentage”) as set forth in the table
immediately following this paragraph opposite the applicable Prepayment Period,
multiplied by the sum of: (w) the then outstanding principal amount of this Note
plus (x) accrued and unpaid interest on the unpaid principal amount of this Note
to the Optional Prepayment Date plus (y) Default Interest, if any, on the
amounts referred to in clauses (w) and (x) plus (z) any amounts owed to the
Holder pursuant to Section 1.4 hereof (the “Optional Prepayment Amount”). If the
Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to the Holder of the Note within two (2) business days
following the Optional Prepayment Date, the Borrower shall forever forfeit its
right to prepay the Note pursuant to this Section 1.7.

 

Prepayment Period Prepayment Percentage 1. The period beginning on the Issue
Date and ending on the date which is sixty (60) days following the Issue Date.
125% 2. The period beginning on the date which is sixty-one (61) days following
the Issue Date and ending on the date which is one hundred eighty (180) days
following the Issue Date. 140%

 

After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.”

 

4. Counterparts and Electronic Means. This Amendment may be executed in any
number of counterparts, each of which will be deemed to be an original and all
of which will together constitute one and the same instrument. Delivery of an
executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the day and year
first written above.

 

5. Third Parties. Except as specifically set forth or referred to herein,
nothing herein express of implied is intended or shall be construed to confer
upon or give to any person other than the parties hereto and their permitted
successors or assigns, any claims, rights, remedies under or by reason of this
Amendment.

 

6. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Virginia applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

OZOP SURGICAL CORP.

 

By: _______________________________

Barry Hollander

Chief Financial Officer

 

POWER UP LENDING GROUP LTD.

 

By: _______________________________

Curt Kramer

Chief Executive Officer

 

